UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6633



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLADEUR ALPHONSE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-96-108; CA-04-1145)


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willadeur Alphonse, Appellant Pro Se.    Benjamin H. White, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Willadeur Alphonse, a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and dismissing Alphonse’s motion filed pursuant to

Fed.   R.    Crim.   P.    35(b)(2),   which    the   court   construed     as   a

successive motion under 28 U.S.C. § 2255 (2000), and concluded that

it lacked jurisdiction to consider. Alphonse also appeals from the

district court’s order denying his motion filed under Fed. R. Civ.

P. 59(e).      The orders are not appealable unless a circuit justice

or   judge    issues   a   certificate    of    appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have    independently     reviewed   the    record    and   conclude   that

Alphonse has not made the requisite showing.              Accordingly, we deny

Alphonse’s motion to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately


                                       - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -